Title: To James Madison from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 January 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James



January 30, 1807

To your Diplomatic Correspondence I refer you for European Intelligence.  The Prussian power is no more.  Every Prince of this Side of the Vistula is depending on the Conqueror’s Nod for his Reward or Punishment.  The french Arms have been this fall more irresistible than ever.  The European Continent Will be in the Course of the Winter new Modelled As far as novelty can be produced in Royal Moulds.  My Son and Son in Law have hitherto been unhurt.  The Atchievements of this Campaign are truly Marvellous.
Adieu, My dear Sir, present my affectionate Respects to our Venerated beloved President; remember me with Grateful Attachment to Your Colleagues in the Cabinet, and believe me for ever Your affectionate obliged friend 

Lafayette


P S  I see that agreable to my Louisiana information, one half of my pecuniary Liberation may be easily effected in 1807, the other half in 1808.

